DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,231,837 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9, 11-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a heart valve sealing devices and delivery devices therefor that includes the combination of recited limitations in claims 1 and 17. The art alone or in combination did not teach wherein each of the pair of paddles comprises a portion that extends through at least one of the pair of gripping members when the pair of paddles are in the closed position. The closest prior art of record Wei (U.S. Patent Publication No. 2016/0174979 A1) would not be obvious to modify because Wei uses a latch mechanism that does not penetrate/go through the gripping members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771